Exhibit 10.2

 
 
 
April 3, 2012
 
Jerry Miller
4322 Kathi Drive
Bethlehem, PA  18017
 
Subject:  Employment Agreement
 
Dear Jerry,
 
This agreement (the “Agreement”) is made and entered into effective as of the
date hereof, by and between ANADIGICS, Inc., a Delaware corporation (the
“Corporation”) and Jerry Miller, an executive employee of the Corporation.
 
In order for the Corporation to attract and retain as executives and officers
the most capable persons available, the Corporation and you do hereby agree as
follows:
 
1. The term of your employment under this Agreement shall commence on April 3,
2012 and terminate on December 31, 2013 (the “Stated Termination
Date”).  Employment with the Corporation is at-will and may be terminated at any
time with or without cause or notice by you or the Corporation.  This Agreement
shall automatically be extended on an annual basis on the Stated Termination
Date and on each anniversary of the Stated Termination Date (“Anniversary
Termination Date”) provided that neither you nor the Corporation notified the
other party in writing prior to the September 30 preceding the Stated
Termination Date, or subsequent Anniversary Termination Date, that such party
elects not to extend the Agreement.  No person is authorized to provide any
employee with an employment contract or special arrangement concerning terms or
conditions of employment unless the contract or arrangement is in writing and
signed by the Chief Executive Officer of the Corporation.
 
2. In addition to the provisions set forth in this document, your employment
will be governed by the policies and procedures outlined in the Employee
Handbook, as amended from time to time.
 
3. (a)           In the event of a “Change in Control” (as defined in Annex A
hereto) which results, within twelve months following the Change in Control, in
either the involuntary termination without Cause of your employment with the
Corporation or your voluntary resignation from the Corporation due to a material
reduction in responsibilities and duties associated with your position, or a
material reduction in your base salary plus target bonus opportunity without
your prior express written consent, the Corporation agrees that following such
termination you shall receive; subject to the notice requirement and the
Corporation’s cure right set forth below:  (i) an amount equal to (x) twelve
months of base salary and payment of the annual bonus at 100% of target (payable
in equal bi-weekly installments); and (y) payment of the semi-annual bonus for
the period during which termination occurs (at 100% of target) prorated for the
number of complete months worked in that period (paid at the Corporation’s
regular scheduled semi-annual bonus payment dates); provided that no such
payments under this clause (i) shall be made prior to the 60th day following the
date of termination under this Agreement; (ii) subject to your timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Corporation will pay the COBRA
continuation coverage premiums for you and your covered dependents as in effect
at your termination until the first to occur of one year from the date of
termination of employment under this Agreement or the commencement of employment
at another employer offering medical and dental benefits; (iii) executive
outplacement services for up to six months; and (iv) immediate vesting of all
stock options, shares of restricted stock, and restricted stock units previously
or hereafter granted under any stock or stock option plan of the Corporation, to
the extent such stock options, shares of restricted stock, or restricted stock
units have been earned (if performance based) and not vested as of such date;
any such options shall continue to be exercisable for twelve (12) months
following the date of termination of employment under this Section 3 (a), but
not beyond the original term of such options.
 
It shall be a condition precedent to your right to voluntarily terminate your
employment pursuant to this Section 3(a) that you shall first have given the
Corporation written notice that an event or condition set forth herein has
occurred within ninety (90) days after such occurrence, and any failure to give
such written notice within such period will result in a waiver by you of your
right to terminate as a result of such event or condition.  If a period of
thirty (30) days from the giving of such written notice elapses without the
Corporation having effectively cured or remedied such event or condition during
such 30-day period, you will have the right to voluntarily resign from the
Corporation, provided that the termination of your employment due to such event
or condition must occur not later than six months following the event giving
rise to your right to voluntarily terminate your employment and receive
severance benefits.
 
(b)           In the event your employment with the Corporation is terminated
without “Cause” (as defined in paragraph (f) below) at any time by the
Corporation prior to the Stated or Anniversary Termination Date, absent the
occurrence of a Change in Control or more than twelve months following a Change
in Control, the Corporation agrees that following such termination, you shall
receive:  (i) an amount equal to (x) twelve months of base salary (payable in
equal bi-weekly installments); and (y) payment of the semi-annual bonus for the
period during which termination occurs (at 100% of target) prorated for the
number of complete months worked in that period (paid at the Corporation’s
regular scheduled semi-annual bonus payment date); provided that no such
payments under this clause (i) shall be made prior to the 60th day following the
date of termination under this Agreement; (ii) subject to your timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Corporation will pay the COBRA
continuation coverage premiums for you and your covered dependents as in effect
at your termination until the first to occur of one year from the date of
termination of employment under this Agreement or the commencement of employment
at another employer offering medical and dental benefits; (iii) executive
outplacement services for up to six months; and (iv) the continued vesting of
all stock options, restricted stock and restricted stock units previously
granted to you which have not vested as of such date but would have vested
within twelve (12) months of such date, on the original scheduled vesting dates,
to the extent such stock options, shares of restricted stock, or restricted
stock units have been earned (if performance based) and not vested as of such
date; any such options shall continue to be exercisable for ninety (90) days
following the vesting of such options, but not beyond the original term of such
options.
 
(c)           In the event you resign, other than under circumstances set forth
in Section 3(a) above, or the Corporation terminates your employment hereunder
for Cause (as defined in paragraph 3(f) below), you shall be entitled to
(i) reimbursement for all out-of-pocket expenses that are reimbursable pursuant
to the Corporation’s policies and that are incurred, but not yet paid as of the
date of termination; and (ii) any base salary earned but not yet paid as of the
date of termination to be paid in accordance with the Corporation’s regular
payroll practice (as in effect at the time of termination).  All stock options,
restricted stock, or restricted stock units held by you that have not yet vested
as of the date of such resignation or termination shall be cancelled.  You may
exercise your vested stock options within 90 days of the date of resignation or
termination, but not beyond the original terms of such options.
 
(d)           In the event of your death or a termination of your employment by
the Corporation due to Disability (as defined in paragraph (f) below), you, your
estate, or your legal representative, as the case may be, shall be entitled to
(i) reimbursement for all out-of-pocket expenses that are reimbursable pursuant
to the Corporation’s policies and that are incurred, but not yet paid as of the
date of death or termination; (ii) any base salary earned but not yet paid as of
the date of death or termination to be paid in accordance with the Corporation’s
regular payroll practice (as in effect at the time of death or termination);
(iii) any annual bonus for the year prior to the year of death or termination
awarded and earned in accordance with the Corporation’s annual bonus program but
not yet paid, to be paid at the time such annual bonus would otherwise be due
pursuant to the Corporation’s policies; and (iv) any short- or long-term
disability or death benefits provided under the Corporation’s plans.  All stock
options, restricted stock, or restricted stock units held by you that have not
yet vested as of the date of such death or termination shall be treated pursuant
to the terms of the respective grant agreements.  You or your estate may
exercise your vested stock options within 90 days of the date of such death or
termination, but not beyond the original terms of such options.
 
(e)           In the event your employment with the Corporation is terminated on
the Stated Termination Date or any Anniversary Termination Date as a result of
notification pursuant to Section 1 hereof from the Corporation, you shall be
entitled to (i) twelve (12) months base salary (payable in equal bi-weekly
installments), (ii) the annual short-term bonus for the calendar year in which
the Agreement expires, to the extent earned and not yet paid, and (iii) the
continued vesting of all stock options, restricted stock and restricted stock
units previously granted to you which have not vested as of such date but would
have vested within twelve (12) months of such date, on the original scheduled
vesting dates, to the extent such stock options, shares of restricted stock, or
restricted stock units have been earned (if performance based) and not vested as
of such date; any such options shall continue to be exercisable for ninety (90)
days following the vesting of such options, but not beyond the original term of
such options; provided that no payments under clauses (i) and (ii) shall be made
prior to the 60th day following the date of termination under this Agreement.
 
(f)           For purposes of this Section 3:
 
“Cause” shall mean a determination by the Corporation that you have (i) been
convicted of, or pled nolo contendere, to a criminal act for which
the  punishment under applicable law may be imprisonment; (ii) engaged in a
failure or refusal to perform your obligations as an employee of the Corporation
and such failure or refusal has continued during the 30 day period following
your receipt of written notice from the Corporation of such failure or refusal;
(iii) committed any act or omission constituting misconduct or gross negligence
in the performance of your duties with the Corporation; (iv) committed any act
of misappropriation or attempted misappropriation of funds, property or
corporate opportunities of the Corporation; (v) materially breached any of your
obligations under this Agreement and failed to take corrective action, if such
breach is susceptible of correction, during the 30 day period following your
receipt of written notice from the Corporation of such breach; or (vi) violated
the Corporation’s Code of Conduct.
 
“Disability” shall mean your complete and permanent inability by reason of
medically determined physical or mental impairment (other than by reason of
death) to perform the duties hereunder, as determined by the Corporation’s
Compensation and Human Resources Committee upon such basis, including
independent medical reports and data as the Committee deems appropriate.
 
“Change in Control” is defined in Annex A hereto.
 
(g)           Payment of any compensation and benefits under Section 3 of this
Agreement is contingent upon your execution (and nonrevocation) of the ANADIGICS
standard Separation and Release Agreement between the Corporation and you which
shall be executed and delivered to the Corporation on or before the date that is
50 days following the date of termination of employment.
 
4. (a)           During your employment with the Corporation, you may not
perform any work for any company that competes with us in the manufacture and
sales of RF integrated circuits in the wireless, cable and broadband, or fiber
optics markets, whether directly or indirectly.  This includes any business set
up on your own or by you with others.  You must disclose any intention to engage
in any form of business activity outside your activities with the Corporation to
the Chief Executive Officer, which must be approved in writing prior to
commencement of those activities.
 
(b)           For a period of twelve (12) months after termination of your
employment with the Corporation, you agree not to hire, solicit to hire, or be
involved in the solicitation of any employees of the Corporation or any of its
affiliates.
 
(c)           You further agree not to make any disparaging statements, or to
give media interviews of any nature, about the Corporation, its affiliates or
their current or former officers, directors and/or employees, or criticize their
past decisions, policies or practices, to anyone, including but not limited to
the Corporation’s customers, competitors, suppliers, employees, former employees
or the press or other media, unless placed under legal compulsion to do so by a
court or other governmental authority.
 
(d)           During and after your employment with the Corporation you are
required to protect the confidentiality of information you use or become party
to.  You may not disclose confidential information to any unauthorized third
party.  This includes but is not limited to information related to technology,
intellectual property, strategic business plans, transformation initiatives,
suppliers, and clients.  Your dealings with suppliers and clients must always be
managed in the best interest of the Corporation.  Any confidential information
you are a party to may only be used in the interest of the Corporation in the
context of the Corporation’s legitimate relationships with suppliers, clients
and any authorized third party.  Such information must not be used for any other
purpose, including personal gain.  In addition, you are reminded of the
restrictions and conditions of employment described in the Proprietary
Information Agreement signed by you and on file in the Human Resources
Department.  Any breach of confidentiality will subject you to immediate
termination.
 
(e)           Failure to comply with the provisions of this Section 4 shall
subject you to the immediate termination of any of your unexercised stock
options.
 
5. The following additional benefits are provided to you as part of this
Agreement:
 
(i)           A confidential annual physical exam through one of the
Corporation’s approved vendors.  The physical exams are typically scheduled
during your month of birth each year, and are at no cost to you.
 
(ii)           Enrollment in the Executive Supplemental Healthcare Plan
(currently Boston Mutual).  The Plan covers many medical and dental out of
pocket expenses that are not covered by our standard healthcare plans.
 
(iii)           In order to provide for financial peace of mind, an allowance of
up to $2,000 per year for financial planning.
 
(iv)           Indemnification protection for any lawsuit brought against the
Corporation as detailed in Article VII, Section 4 of the Corporation Bylaws.
 
6. The terms and conditions of this Agreement are to be private and
confidential, and you agree not to disclose any of these terms and conditions to
any person except your spouse, your attorney or your tax advisor, unless
disclosure is necessary to carry out the terms of this Agreement, or to supply
information to any taxing authority, or is otherwise required by law.
 
7. You agree that any dispute or claim with respect to any provision of this
Agreement or your employment must be presented to the Chief Executive Officer
within three (3) months of the occurrence.
 
8. This Agreement shall be governed by, and construed in accordance with, the
laws of New Jersey, without reference to the principles of conflict of laws
thereof.
 
9. The Corporation may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
therefrom pursuant to any applicable law or regulation.
 
10. This Agreement represents the complete agreement between you and the
Corporation concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
 
11. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
nonenforceability of any section shall not invalidate or render unenforceable
any other section contained in this Agreement.
 
12. (a)           It is intended that this Agreement will comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent.  If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably
possible.  No action or failure to act pursuant to this Section 8 shall subject
the Corporation to any claim, liability, or expense, and the Corporation shall
not have any obligation to indemnify or otherwise protect you from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.
 
(b)           Notwithstanding any provision to the contrary in this Agreement,
if you are deemed on the date of your “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service,” or (ii) the date of your death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 8 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed you in a lump sum and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.  Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to your “termination of employment” (and
corollary terms) with the Corporation shall be construed to refer to your
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Corporation.
 
(c)           With respect to any reimbursement or in-kind benefit arrangements
of the Corporation and its subsidiaries that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Corporation.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
 
Signatures:
 
ANADIGICS, Inc.
 
 
By: 
Name:  Ron Michels
Title:  Chief Executive Officer
Date:  ___________________________
 
Jerry Miller
Vice President, Business Development
 
 
Date __________________________________
 
 






--
 
 

--------------------------------------------------------------------------------

 



ANNEX A




Change In Control
 
Change in Control.  A Change in Control of the Corporation shall be deemed to
have occurred if (i) any “Person” as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the combined voting power of the Corporation’s then outstanding
securities, (ii) during any 12-month period (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in subclauses (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least 66-2/3% of the
members of the Board then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, (iii) the Corporation’s stockholders approve a merger or consolidation
of the Corporation with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no “person” (as defined above) acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities, or (iv) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets.
 

